Citation Nr: 0111103	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision in which 
the RO continued a 30 percent rating for PTSD.  The veteran 
appealed.  By rating decision of October 1998, the RO granted 
a temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 from April 3, 1998, to April 30, 1998, based on VA 
hospitalization in excess of 21 days for treatment of PTSD; a 
30 percent rating was resumed, effective May 1, 1998.  In a 
March 2000 rating action, the RO assigned a 50 percent rating 
for PTSD, effective November 21, 1997, and assigned a 
temporary total rating for PTSD from June 16, 1999, through 
July 31, 1999.  As of August 1, 1999, the previously assigned 
50 percent rating for PTSD was continued.  The veteran has 
continued his appeal for a rating in excess of 50 percent for 
PTSD.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  Although the 
veteran was afforded a VA examination in January 1998, the 
Board finds that the evidence of record is inadequate for 
evaluating the severity of the veteran's disability.  
Further, there have been two periods of VA inpatient care 
since January 1998, and, for this reason alone, the veteran 
should be accorded a further examination to determine the 
severity of his PTSD.

Under the rating criteria currently in effect for evaluating 
PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000)), a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent 
schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relative, own occupation or own name.  Id.

Records of any current treatment of the disability for which 
the veteran is seeking increased compensation may be highly 
probative with respect to his appeal.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  VA must attempt to obtain 
those records before any final action may be taken by the 
Board.  The veteran has 
been treated at VA Medical Centers (VAMC's) in both Richmond, 
Virginia and Hampton, Virginia.

Finally, the Board notes that because of the recent enactment 
of the Veterans Claims Assistance Act of 2000, on remand, the 
RO should ensure that the notice and duty to assist 
provisions contained in the new law have been complied with.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, (2000).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and ask him whether he has received any 
treatment for his service-connected PTSD 
since July 1999, the date of the most 
recent VA records in the claims folder.  
Based on his response, the RO should 
obtain and associate with the record all 
pertinent records from any source or 
facility identified by the veteran.  
However, if any requested records are 
not available, or otherwise cannot be 
obtained, that fact should clearly be 
noted in the claims file.

2.  Following receipt of the 
aforementioned evidence, the veteran 
should be afforded further VA 
psychiatric examination.  The purpose of 
the examination is to determine the 
current severity of the veteran's 
service-connected PTSD.  The examiner 
MUST completely review the claims folder 
prior to the examination, including a 
complete copy of this REMAND.  All 
clinical findings should be reported in 
detail.  The examiner should review the 
rating criteria for 50 percent, 70 
percent and 100 percent ratings as set 
forth in this remand, and on examination 
of the veteran, comment on the presence 
or absence of every symptom and clinical 
finding required for these ratings, and 
where present, the frequency and 
severity thereof.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  This means that a copy of the 
letter from the medical facility 
notifying the veteran of the date, time, 
and place to report for the examination, 
should be associated with the claims 
folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for an 
increased rating for PTSD.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant need take no action unless otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


